Exhibit 10.3
 
GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT is made as of the 26th day of June 2013, by STW
Resources Holding Corp., a Nevada corporation, whose address for notice
hereunder is 619 West Texas Avenue, Suite 126, Midland, Texas 79701 (hereinafter
referred to as the “Guarantor”), in favor of Crown Financial, LLC, a Texas
limited liability company (together with any successor holders of the
hereinafter defined Note, the “Lender”).  Any capitalized term used in this
Guaranty Agreement and not otherwise defined herein shall have the meaning
ascribed to such term in the hereinafter described Loan Agreement.


RECITALS


A. Lender proposes to make a loan to STW Energy Services, LLC, a Texas limited
liability company (“Borrower”) in the original principal amount of One Million
and No/100 Dollars ($1,000,000.00), pursuant to the terms and conditions of that
certain Loan Agreement of even date herewith, by and between Borrower and Lender
(as the same may be amended, supplemented or modified, the “Loan Agreement”),
which loan would be evidenced by a Promissory Note executed and delivered by
Borrower payable to the order of Lender of even date herewith in like principal
amount (the “Note”) and would be secured by, among other things, a Security
Agreement (“Security Agreement”) in favor of Lender (such Security Agreement,
together with any other pledges, assignments, and agreements made by Borrower,
or any other person or entity, to secure payment of the Note, are herein
collectively called the “Security Documents”).


B. Guarantor is the majority owner of Borrower and will drive direct and
indirect benefit from Lender extending the loan to Borrower entering into the
Loan Agreement,


C. As a condition precedent to Lender’s loan to Borrower, Lender has required
that Guarantor guaranty payment of the Note and related indebtedness on the
terms and conditions set forth in this Guaranty Agreement.


NOW, THEREFORE, (i) to induce Lender to loan monies to or for the account of
Borrower, (ii) at the special insistence and request of Lender, and (iii) for
the consideration recited above and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor agrees
as follows:


I.
The Guaranteed Obligations


    1.           The Guaranteed Obligations.  As used in this Guaranty
Agreement, the “Guaranteed Obligations” means all indebtedness, obligations and
liabilities now or hereafter owing by Borrower to Lender, including, without
limitation, (i) the Note, the Principal Debt (as such term is defined in the
Loan Agreement), and all interest and default rate interest on the Note,
together with any modifications, extensions, renewals, and/or rearrangements of
the Note, (ii) all amounts that Borrower may from time to time become obligated
to pay or reimburse to Lender under the Security Documents, including, without
limitation, amounts paid by Lender for ad valorem taxes or insurance premiums or
repair costs that are obligations arising under or in connection with the
Security Documents, (iii) all liabilities and obligations arising under the
Environmental Indemnity Agreement, and (iv) all reasonable attorney’s fees and
costs of court incurred by Lender in enforcing Lender’s rights under this
Guaranty Agreement or the other Security Documents.  Without limiting the
generality of the foregoing, the Guaranteed Obligations guaranteed under this
Guaranty Agreement includes all post-petition interest, expenses and other
liabilities of Borrower that would be owed by any Borrower to Lender but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization, or similar proceeding involving Borrower.


II.
The Guaranty


    1.           Obligations Guaranteed.  Guarantor unconditionally and
irrevocably guarantees the prompt payment and performance when due, whether at
maturity or otherwise, of all of the Guaranteed Obligations.  If Guarantor fails
to pay or perform any part of the Guaranteed Obligations when due or, if the
Note or Security Document under which such payment or performance is due
provides any cure period, before the expiration of said cure period, then said
failure will constitute a default under this Guaranty Agreement.


 
-1-

--------------------------------------------------------------------------------

 

    2.           Nature of Guaranty.  This is an irrevocable, absolute,
complete, and continuing guaranty of payment and not a guaranty of collection,
and will not be affected by the release or discharge of Borrower from, or
impairment or modification of, Borrower’s obligations with respect to any of the
Guaranteed Obligations in any bankruptcy, receivership, or other insolvency
proceeding or otherwise.  No notice of any extension of credit already or
hereafter contracted by or extended to Borrower need be given to Guarantor.  The
fact that the Guaranteed Obligations may be rearranged, increased, reduced,
modified, extended for any period, and/or renewed from time to time, or paid in
full without notice to Guarantor will not release, discharge, or reduce the
obligation of Guarantor with respect to the Guaranteed Obligations, and
Guarantor will remain fully bound under this Guaranty Agreement.  It is the
intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty Agreement will not be discharged at any time prior to the occurrence of
both (i) payment and performance in full of the Guaranteed Obligations and (ii)
expiration of Lender’s obligation to advance monies to Borrower pursuant to the
Note or any Security Document.  This Guaranty Agreement may be enforced by
Lender and any subsequent holder of the Guaranteed Obligations, and will not be
discharged by the assignment or negotiation of all or part of the Guaranteed
Obligations.  This Guaranty Agreement may not be revoked by Guarantor and will
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Obligations is rescinded or must otherwise
be returned or refunded by Lender to the payor thereof or to any other person,
as a preferential transfer, voidable transfer or otherwise upon any insolvency,
bankruptcy, reorganization, receivership, or other debtor relief proceeding
involving Borrower or any other payor of such amounts, or after any attempted
revocation by Guarantor, all as though such payment had not been
made.  Guarantor expressly waives presentment, demand, notice of non-payment,
protest, notice of protest and dishonor, notice of intention to accelerate,
notice of acceleration, notice of intention to foreclose, notice of foreclosure,
and any other notice whatsoever on any and all forms of such Obligations, and
also notice of acceptance of this Guaranty Agreement, acceptance on the part of
Lender being conclusively presumed by its request for this Guaranty Agreement
and delivery of the same to Lender.
 
    3.           Lender’s Rights.  Guarantor authorizes Lender, without notice
or demand and without affecting Guarantor’s liability under this Guaranty
Agreement, to take and hold security for the payment of this Guaranty Agreement
and/or any of the Guaranteed Obligations, and exchange, enforce, waive, impair
and release any such security; to apply such security and direct the order or
manner of sale thereof as Lender may determine; to obtain a guaranty of the
Guaranteed Obligations from any one or more persons and at any time or times;
and to enforce, waive, rearrange, modify, impair, limit or release any of such
other persons from their obligations under such guaranties.  Guarantor
acknowledges and agrees that the Guaranteed Obligations of all persons to pay
and satisfy the Guaranteed Obligations pursuant to their respective guaranties
(including Guarantor’s obligations under this Guaranty Agreement) are joint and
several.  Guarantor acknowledges and agrees that Lender has complete discretion
regarding whether, when, and how to exercise the foregoing rights.


    4.           Lender’s Right of Offset.  As security for its obligations
under this Guaranty Agreement, Guarantor grants to Lender a security interest
in, a general lien upon and/or right of set-off of the following (herein
referred to as the “Security”):  (i) any claim of Guarantor against Lender now
or hereafter existing, and all monies, instruments, securities, documents,
chattel paper, credits, claims, demands and any other property, rights and
interests of Guarantor, which at any time come into the possession or custody or
under the control of Lender or any of its agents or affiliates, for any purpose;
(ii) any claim of Guarantor against Borrower now or hereafter existing and all
monies, instruments, securities, documents, chattel paper, credits, claims,
demands and any other property, rights and interests of Borrower, which at any
time come into the possession or custody or under the control of Guarantor for
any purpose; and (iii) the proceeds, products and accessions of and to any of
the foregoing.  Lender, at its option, may at any time, without notice and
without any liability, retain all or any part of the Security until all of the
Guaranteed Obligations has been paid in full or may set off all or any part of
the Security against the Guaranteed Obligations, whether the Guaranteed
Obligations is matured or unmatured, in any manner and in any order of
preference that Lender, in its sole discretion, chooses.  The grant of the above
security interest and lien will not in any way limit or be construed as limiting
Lender to collect payment of any liability of Guarantor under this Guaranty
Agreement only out of the Security, but it is expressly understood and provided
that all such liability constitutes the absolute, unconditional and continuing
obligation of Guarantor.
 
 
-2-

--------------------------------------------------------------------------------

 

    5.           Guarantor’s Waivers.   Guarantor waives any right to require
Lender to (and it is not necessary for Lender, in order to enforce such payment
by Guarantor to first): (a) proceed against Borrower or any other person liable
on the Guaranteed Obligations, (b) proceed against or exhaust any security given
to secure the Guaranteed Obligations, (c) have Borrower joined with Guarantor in
any suit arising out of this Guaranty Agreement and/or any of the Guaranteed
Obligations, (d) enforce Lender’s rights against any other guarantor of the
Guaranteed Obligations, or (e) pursue or exhaust any other remedy in Lender’s
power whatsoever.  Guarantor waives any defense or right arising by reason of
any disability, lack of corporate authority or power, impairment of recourse or
of collateral under §3.605 of the Texas Uniform Commercial Code or otherwise, or
other defense of Borrower or any other guarantor of any of the Guaranteed
Obligations, and will remain liable on this Guaranty Agreement regardless of
whether Borrower or any other guarantor is not liable thereon for any
reason.  Guarantor waives all rights granted to Guarantor by Sections 43.02 and
43.03 of the Texas Civil Practice and Remedies Code, as amended.  Guarantor
agrees that all rights granted to Guarantor by Section 43.04 of the Texas Civil
Practice and Remedies Code are subordinate to the rights granted to Lender by
this Guaranty Agreement.  To the maximum extent permitted by applicable law,
Guarantor hereby waives all rights, remedies, claims, and defenses based upon or
related to Sections 51.003, 51.004, and 51.005 of the Texas Property Code, to
the extent the same pertain or may pertain to any enforcement of this Guaranty
Agreement.


    6.           Waiver of Subrogation.   Guarantor has no right of subrogation
until such time as all of the Guaranteed Obligations has been paid in full.


    7.           Maturity of Obligations; Payment.   If the maturity of any
Obligations is accelerated by bankruptcy or otherwise, then such maturity will
also be deemed accelerated for the purpose of this Guaranty Agreement without
demand or notice to Guarantor.  Guarantor must, immediately upon notice from
Lender of Borrower’s failure to pay any Obligations at maturity, pay to Lender
the amount due and unpaid by Borrower and guaranteed by this Guaranty
Agreement.  The failure of Lender to give this notice will not in any way
release Guarantor under this Guaranty Agreement.


    8.           Lender’s Expenses.   If Guarantor fails to pay the Guaranteed
Obligations after notice from Lender of Borrower’s failure to pay any
Obligations at maturity, and if Lender obtains the services of any attorney for
collection of amounts owing by Guarantor under this Guaranty Agreement, or if
suit is filed to enforce this Guaranty Agreement, or if proceedings are had in
any bankruptcy, probate, receivership, or other judicial proceedings for the
establishment or collection of any amount owing by Guarantor under this Guaranty
Agreement, or if any amount owing by Guarantor under this Guaranty Agreement is
collected through such proceedings, then Guarantor must pay to Lender all court
costs and Lender’s reasonable attorneys’ fees, together with the amount of any
and all expenses, including fees and disbursements of Lender’s attorneys and of
any experts or agents retained by Lender or Lender’s attorneys, which Lender may
incur as a result of Guarantor’s failure to pay.  Guarantor will also pay any
post-adjustment interest owing on such amounts at the maximum non-usurious rate
of interest allowed by applicable law until paid.


    9.           Primary Liability.   The liability of Guarantor for payment of
the Guaranteed Obligations is primary and not secondary.


    10.           Events and Circumstances Not Reducing or Discharging
Guarantor’s Obligations.   Guarantor consents and agrees to each of the
following, and agrees that Guarantor’s obligations under this Guaranty Agreement
will not be released, diminished, impaired, reduced or adversely affected by any
of the following, and waives any rights (including, without limitation, rights
to notice) that Guarantor might otherwise have as a result of or in connection
with any of the following:


(a)   Modifications, etc.   Any renewal, extension, modification, alteration,
acceleration, rearrangement or amendment of or change with respect to all or any
part of the Guaranteed Obligations, the Note, any Security Document, or any
contract or understanding between Borrower or any other parties and Lender
pertaining to the Guaranteed Obligations;
 
(b)  Adjustment, etc.  Any adjustment, waiver, indulgence, forbearance,
settlement, or compromise that might or might not be granted or given by Lender
to Borrower, Guarantor or any other party;
 
 
-3-

--------------------------------------------------------------------------------

 

(c)  Condition of Borrower or Guarantor.   The insolvency, bankruptcy,
receivership, arrangement, adjustment, composition, liquidation, disability,
dissolution, any other proceeding under any law for protection of debtors, or
lack of power of Borrower, Guarantor or any other party at any time liable for
payment of all or part of the Guaranteed Obligations; any discharge, impairment,
modification, release, limitation of liability of, or stay of enforcement
proceedings against Borrower, Guarantor or any other party or against any
properties or the estate of Borrower, Guarantor or any other party in the course
of or resulting from any such proceedings; the failure by Lender to file or
enforce a claim in any proceeding described in this subparagraph or to take any
other action in any proceeding to which Borrower, Guarantor, or any other person
is a party; or any sale, lease or transfer of any or all of the assets of
Borrower, Guarantor or any other party, or any changes in the shareholders,
partners or members of Borrower, Guarantor or any other party; or any change of
name, identity, structure, reorganization or any change in the business or
operations of Borrower, Guarantor or any other party;
 
(d)  Invalidity of Obligations. The invalidity, deficiency, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including, without limitation, the fact that the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, the act of creating the Guaranteed Obligations or any party thereof is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, the Guaranteed Obligations violates applicable usury laws, Borrower
has valid defenses, claims, or offsets (whether at law, in equity, or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations, or
executed in connection with the Guaranteed Obligations) is illegal,
uncollectible, legally impossible, or unenforceable, or the Note, the Security
Documents or other documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;
 
(e)  Release of Obligors.  Any full or partial release or discharge of the
liability of Borrower on the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or any other person or entity now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guaranteed Obligations or
any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty Agreement on the basis of a contemplation, belief,
understanding or agreement that other parties will be liable to perform the
Guaranteed Obligations, or that Lender will look to other parties to perform the
Guaranteed Obligations;
 
(f)   Other Security.  The taking or accepting of any other security,
collateral, guaranty, or other assurance of payment for all or any part of the
Guaranteed Obligations, or the failure or refusal of Borrower or any other
person to sign any guaranty, security agreement or other instrument within the
contemplation of Borrower, Guarantor or Lender;
 
(g)  Release of Collateral.  Any release, surrender, exchange, subordination,
deterioration, destruction, elimination, waiver, waste, loss or impairment
(including, without limitation, negligent, wilful, unreasonable or unjustifiable
impairment) of any collateral at any time securing payment of the Guaranteed
Obligations;
 
(h)  Care and Diligence.  The failure of Lender or any other party to exercise
diligence or reasonable care in, or the negligence of Lender regarding, the
preservation, protection, enforcement, sale, or other handling or treatment of
all or any part of such collateral, including, without limitation, the failure
of Lender to foreclose on any collateral mortgaged or pledged under any of the
Security Documents or the delay by Lender in instituting or prosecuting any
right or remedy under any of the Security Documents, including, without
limitation, the right to foreclose on collateral by non-judicial foreclosure
sale or otherwise;

 
-4-

--------------------------------------------------------------------------------

 

(i)   Status of Liens.  The fact that any collateral, security interest, or lien
contemplated or intended to be given, created, or granted as security for the
repayment of the Guaranteed Obligations is or is not properly perfected or
created, or proves to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectibility, or value of any
of the collateral for the Guaranteed Obligations;
 
(j)   Preference.  Any payment by Borrower to Lender is held to constitute a
preferential or voidable transfer under bankruptcy laws, or for any reason
Lender is required to return or refund such payment or pay such amount to
Borrower or any other party; or
 
(k)   Other Actions Taken or Omitted.  Any other action taken or omitted to be
taken with respect to the Note, the Security Documents, the Guaranteed
Obligations, or the security and collateral therefor, that would or might
constitute or afford any legal or equitable discharge, release of, or defense to
a guarantor or surety, other than payment and performance by Guarantor under
this Guaranty Agreement, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms thereof;


it being the unambiguous and unequivocal intention of Guarantor that Guarantor
is obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, action or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described in this
Guaranty Agreement, except for the full and final payment and satisfaction of
the Guaranteed Obligations.


    11.           No Duty of Good Faith or Special Relationship.  Guarantor
acknowledges that Lender has no duty of good faith either to Borrower or
Guarantor, and acknowledges that no special relationship, such as a fiduciary or
trust relationship, exists between Lender and either of Borrower or
Guarantor.  Guarantor agrees that no such duty of good faith will arise, and no
such special relationship will exist, unless pursuant to, and only to the extent
set forth in, a written agreement that is signed by Lender and that expressly
creates such duty of good faith or such special relationship.


    12.           No Duty to Mitigate.  Without limiting any other provision in
this Guaranty Agreement, Lender has no duty to mitigate the amounts payable by
Guarantor to Lender under this Guaranty Agreement or otherwise take any action
to reduce, collect or enforce the Guaranteed Obligations.

 
    13.   Change in Guarantor’s Status.  Should Guarantor become insolvent, or
fail to pay such Guarantor’s debts generally as they become due, or voluntarily
seek, consent to, or acquiesce in the benefit or benefits of any Debtor Relief
Laws or become a party to (or be made the subject of) any proceeding provided
for by any Debtor Relief Laws (other than as a creditor or claimant) that could
suspend or otherwise adversely affect the Rights of Lender granted hereunder,
then, in any such event, the Guaranteed Obligations shall be, as between
Guarantor and Lender, a fully matured, due, payable and performable obligation
of Guarantor to Lender (without regard to whether Borrower is then in Default
under the Loan Agreement or whether the Guaranteed Obligations, or any part
thereof is then due and owing or unperformed by Borrower to Lender), payable
and/or performable in full by Guarantor to Lender upon demand, which shall be
the estimated amount owing in respect of the contingent claim created hereunder.
 
    14.        Transfer of Guarantor’s Assets.   GUARANTOR WILL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, SELL, LEASE, ASSIGN, ENCUMBER, HYPOTHECATE,
TRANSFER OR OTHERWISE DISPOSE OF A MATERIAL PORTION (AS DETERMINED BY LENDER IN
THE EXERCISE OF LENDER’S COMMERCIALLY REASONABLE DISCRETION) OF SUCH GUARANTOR’S
ASSETS OR ANY INTEREST THEREIN.

 
-5-

--------------------------------------------------------------------------------

 

 
III.

 
Representations and Warranties



    1.           By Guarantor.  In order to induce Lender to make the loan
evidenced by the Note, Guarantor represents and warrants to Lender (which
representations and warranties will survive the creation of the Guaranteed
Obligations and any extension of credit thereunder) that:


(a)   Benefit to Guarantor.   Guarantor’s guaranty pursuant to this Guaranty
Agreement reasonably has benefited or may be expected to benefit, directly or
indirectly, Guarantor.
 
(b)   Familiarity and Reliance.   Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
used as security for the payment of the Note and other Obligations.  However,
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty Agreement.


(c)  No Representation.   Neither Lender nor any other person, corporation, or
entity has made any representation, warranty, or statement to Guarantor with
regard to Borrower or its financial condition in order to induce Guarantor to
execute this Guaranty Agreement.


(d)   Duly Organized.  Guarantor is a duly organized and validly existing
corporation in good standing under the laws of the State of Nevada. Guarantor is
duly qualified in the jurisdiction where the nature of its business is such that
qualification is required.  Guarantor has all requisite power and authority to
conduct its business, as now conducted, and as contemplated herein.


(e)  No Default.  Guarantor is not in default with respect to any order, writ,
injunction, decree of demand of any court or other governmental authority, or in
the payment of any indebtedness for borrowed money or under the terms or
provisions of any agreement or instrument evidencing or securing any such
indebtedness.


(f)   No Untrue Statement. No representation or warranty contained in this
Guaranty Agreement the Security Documents or Loan Agreement (hereinafter
defined), and no statement contained in any certificate, schedule, list,
financial statement or other instrument furnished to Lender contains, or will
contain, any untrue statement of material fact or omits, or will omit, to state
a material fact necessary to make the statement contained herein or therein not
misleading.


(g)  Change in Address.  Guarantor will not change his address or identity,
structure or composition without notifying Lender of such change in writing at
least thirty (30) days prior to the effective date of such change.


(h)   Insolvency.  No bankruptcy or insolvency proceedings are pending or
contemplated by or against Guarantor, and, after giving effect to this Guaranty,
Guarantor is solvent, is not engaged or about to engage in business or a
transaction for which the property of Guarantor is an unreasonably small
capital, and has not incurred and will not incur debts that will be beyond
Guarantor’s ability to pay as such debts mature.


 
IV.

 
Miscellaneous Provisions

 
1.           Financial Covenants.  This Guaranty Agreement is executed subject
to the terms and conditions of the Loan Agreement.  Guarantor covenants and
agrees that, until final payment and performance in full of the Guaranteed
Obligations, Guarantor shall furnish to Lender all financial information
required under, and otherwise comply with all terms and conditions of, the Loan
Agreement.


2.           Successors and Assigns.  This Guaranty Agreement is for and inures
to the benefit of the successors and assigns of Lender, and is binding upon the
legal representatives, successors, and assigns of Guarantor.

 
-6-

--------------------------------------------------------------------------------

 

    3.           Notice.  All notices and other communications in respect of
this Guaranty Agreement to Guarantor shall be given as provided in the
applicable provisions of the Loan Agreement.


    4.           Construction and Governing Law.     This Guaranty Agreement is
a contract made under and is to be construed in accordance with and governed by
the laws of the State of Texas.


    5.           WAIVER OF JURY TRIAL AND CERTAIN DAMAGES, CERTIFICATION OF NO
REPRESENTATIONS, AND ACKNOWLEDGMENT REGARDING INDUCEMENT.  GUARANTOR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY,
IRREVOCABLY, UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FOREGOES:  (I) THE RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO THIS AGREEMENT, THE SECURITY AGREEMENT, THE NOTE, OR IN ANY
OTHER DOCUMENT EXECUTED IN CONNECTION WITH OR AS SECURITY FOR THE NOTE, OR ANY
CONDUCT, ACT OR OMISSION OF LENDER, BORROWER OR GUARANTOR, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER, BORROWER OR GUARANTOR, IN EACH OF THE
FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE; AND (II) TO
THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT HE MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  GUARANTOR CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR  OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS.  GUARANTOR ACKNOWLEDGES THAT HE HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS PARAGRAPH.
 
    6.           Texas Deceptive Trade Practices – Consumer Protection
Act.  Guarantor stipulates and agrees that by virtue of executing this Guaranty
Agreement, Guarantor is not seeking to acquire goods or services from Lender,
has not acquired goods or services from Lender and is not a “consumer” as that
term is defined and under the Texas Deceptive Trade Practice – Consumer
Protection Act.
 
    7.           Imaging of Documents.  Guarantor expressly acknowledges,
understands and agrees that Lender's document retention policy may involve the
imaging of this Guaranty Agreement and the destruction of the paper original
thereof.  In connection therewith, Guarantor hereby waives any and all rights
Guarantor have or may have to claim, for any and all purposes whatsoever, that
the imaged copy of this instrument is not an original.


THIS INSTRUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE LENDER AND THE
GUARANTOR AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE LENDER AND THE GUARANTOR.  THE GUARANTOR WAIVES THE REQUIREMENT, IF
ANY, SET FORTH IN V.A.T.S, BUSINESS & COMMERCE CODE §26.02, AS AMENDED, THAT THE
LENDER EXECUTE THIS INSTRUMENT WITH RESPECT TO THE DISCLAIMER OF ORAL AGREEMENTS
SET FORTH IN THIS PARAGRAPH TO THE EXTENT PERMITTED BY APPLICABLE LAW.  THE
GUARANTOR ACKNOWLEDGES THAT THE LENDER HAS CONSPICUOUSLY POSTED NOTICES
INFORMING THE GUARANTOR OF THE PROVISIONS SET FORTH IN V.A.T.S., BUSINESS &
COMMERCE CODE §26.02, AS AMENDED.


 
-7-

--------------------------------------------------------------------------------

 

GUARANTOR SPECIFICALLY AGREES THAT HE HAS A DUTY TO READ THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS GUARANTY AND THE OTHER LOAN DOCUMENTS; THAT GUARANTOR HAS IN
FACT READ THIS GUARANTY AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE
OF THE TERMS, CONDITIONS AND EFFECTS OF THIS GUARANTY; THAT HE HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF HIS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING HIS EXECUTION OF THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF HIS ATTORNEY IN ENTERING INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS; AND THAT HE RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF SUCH PARTY’S RESPONSIBILITY FOR SUCH LIABILITY.  THE
UNDERSIGNED AGREES AND COVENANTS THAT HE WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT HE HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR
THAT THE PROVISION IS NOT “CONSPICUOUS.”



[Remainder of Page Intentionally Left Blank – Signature Page Follows]


 
-8-

--------------------------------------------------------------------------------

 
 
 EXECUTED as of the date and year first above written.


GUARANTOR:


STW Resources Holding Corp.,
a Nevada corporation






By:/s/ Lee Maddox
                                                                         
Lee Maddox, President










-9-

